DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 11-14, 18 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 10, 15, 19, 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2019/0021040, hereinafter “Chae”) in view of Lee et al. (US 2019/0116475, hereinafter “Lee”).
For claim 1, Chae discloses  A method for wireless communications at a sidelink wireless device, comprising: 
receiving positioning information of a vehicle user equipment (UE) in communication with the sidelink wireless device over a sidelink communications link (a method of effectively using a resource in UE-to-UE communication, in particular, in UE-to-UE communication using a network in vehicle-to-vehicle communication (in particular, communication in which an eNB or a road-side unit (RSU) relays a signal of a UE; see Chae par. 0075 and Fig. 7a-7c); 
receiving, from a base station co-located with the sidelink wireless device (The F-node is a node at a fixed position, for transmitting a vehicle to vehicle (V2V) or vehicle to everything (V2X) message. For example, an example of the F-node may be a roadside unit (RSU) installed at an eNB or a roadside; see Chae par. 0077), positioning information of a cellular UE in communication with the base station (Uu based V2V (or V2X): The Uu based V2V may refer to V2V communication using a cellular network. AUE may transmit a message thereof toward an eNB and the eNB may re-transmit in DL the received message to surrounding messages. The Uu based V2X may be represented in FIG. 7A; see Chae par. 0078); 
Chae does not explicitly disclose determining that the cellular UE and the vehicle UE are co-located based at least in part on the positioning information of the vehicle UE and the positioning information of the cellular UE; and transmitting, to the base station, an indication of the vehicle UE and the cellular UE being co-located based at least in part on the determining. Lee discloses determining that the cellular UE and the vehicle UE are co-located based at least in part on the positioning information of the vehicle UE and the positioning information of the cellular UE (3 .4. Inter-RAT coexistence in V2P case In the case of V2P, the scenario of P-UE transmission and V-UE reception is prioritized during the SI phase. However, if a coexistence mechanism is used for the V2P case, limited P-UE reception capability is required to be considered for coexistence between RATs based on detection. One possibility is to operate each P-UE to detect another RAT before transmission, but this will require more battery consumption and Rx functionality of a PC5 carrier. The P-UE may have a limitation in that it may not detect the presence of another RAT in a subframe in which monitoring is not performed although a partial sensing operation is performed. The support of eNB may be considered to solve this problem. Each V-UE may report detection of another RAT to an eNB along with its location information. The eNB may forward the information to the P-UE, and the P-UE may determine transmission of the P-UE by obtaining location information portion of the related V-UE from the forwarded information. Optionally, the eNB may activate/deactivate a resource pool for P-UEs within the region based on the report from the V-UEs; see Lee Table 3, page 15); and transmitting, to the base station, an indication of the vehicle UE and the cellular UE being co-located based at least in part on the determining (the (serving) base station (/RSU) (and/or (other) V2X UE(s)) that receives the information regarding whether 'other communication has been detected from the specific V2X UE(s) may provide the corresponding information to adjacent (other) V2X UE(s) (e.g., 'P-UE(s)') (and/or base station (/RSU)) (which is within coverage or which has connection) through a predefined channel (/signal). Here, for example, such information may be transmitted together with additional information such as predefined (/reported) 'location (/identifier) information of the specific V2X UE(s)' (and/or resource pool (/carrier/channel/band) (index) information in which 'other communication' is detected (in case where '(location-based resource pool (TDM (/FDM)) fragmenting operation is configured (/signaled), and/or '(energy) measurement information'), and the like; see Lee par. 0144-0145). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Chae's invention to allow V2X communication and other communication to efficiently coexist on the same predefined (/signaled) channel (see Lee par. 0011).
For claims 2, 25 and 27, Chae discloses The method of claim 1, further comprising: 
receiving sidelink signaling from the vehicle UE wherein the positioning information comprises a location of the vehicle UE, a speed of the vehicle UE, a trajectory of the vehicle UE, or any combination thereof, based at least in part on the sidelink signaling (A channel (physical layer, MAC header, control element (CE), or RRC) through which the UE performs signaling or a condition in which the UE performs signaling may be preconfigured or may be indicated by a network via a physical layer or a high layer signal. The UE may feedback information on speed, direction, etc., of the UE as well as a position of the UE to an eNB or an RSU via a physical layer or a high layer; see Chae par. 0104).
For claim 3, Chae discloses The method of claim 1, wherein determining that the cellular UE and the vehicle UE are co-located comprises: 
determining that the positioning information of the cellular UE and the positioning information of the vehicle UE comprises one or more of a same location, at least a partially overlapping trajectory, at least a partially overlapping trajectory for a threshold period of time, or a combination thereof (When a V2V message is transmitted and received through an eNB or a roadside unit (RSU), the eNB or the RSU may not accurately recognize a position of a transmission UE. In this case, during relaying a received packet, the eNB or the RSU may not recognize a target receiver to which the received packet is transmitted. In this case, the eNB or the RSU may share the received information through a backhaul network and, then, may require an operation of transmitting the information to overlap in an area expected to have a transmitter. In this case, a plurality of eNBs or RSUs needs to transmit common information and, thus, load of DL transmission or sidelink transmission may be seriously increased. However, when an eNB or an RSU accurately recognizes a position of a transmission UE, the eNB or the RSU may broadcast a signal only to a region within V2X coverage of a corresponding UE, thereby reducing load in DL or sidelink; see Chae par. 0080).
For claim 5, Chae discloses A method for wireless communications at a base station, comprising: 
receiving positioning information of a cellular user equipment (UE)( a D2D UE may measure geographical information of the D2D UE to transmit geographical information and may transmit a message including geographical information of the D2D UE, measured through a specific resource region determined depending on a position of the D2D UE; see Chae par. 0081 and Fig. 7a-7c); 
transmitting the positioning information of the cellular UE to a sidelink wireless device co-located with the base station and in communication with a vehicle UE (Uu based V2V (or V2X): The Uu based V2V may refer to V2V communication using a cellular network. A UE may transmit a message thereof toward an eNB and the eNB may re-transmit in DL the received message to surrounding messages. The Uu based V2X may be represented in FIG. 7A; see Chae par. 0078); and 
Chae does not explicitly disclose receiving, from the sidelink wireless device, an indication of the vehicle UE and the cellular UE being co-located. Lee discloses receiving, from the sidelink wireless device, an indication of the vehicle UE and the cellular UE being co-located (3 .4. Inter-RAT coexistence in V2P case In the case of V2P, the scenario of P-UE transmission and V-UE reception is prioritized during the SI phase. However, if a coexistence mechanism is used for the V2P case, limited P-UE reception capability is required to be considered for coexistence between RATs based on detection. One possibility is to operate each P-UE to detect another RAT before transmission, but this will require more battery consumption and Rx functionality of a PC5 carrier. The P-UE may have a limitation in that it may not detect the presence of another RAT in a subframe in which monitoring is not performed although a partial sensing operation is performed. The support of eNB may be considered to solve this problem. Each V-UE may report detection of another RAT to an eNB along with its location information. The eNB may forward the information to the P-UE, and the P-UE may determine transmission of the P-UE by obtaining location information portion of the related V-UE from the forwarded information. Optionally, the eNB may activate/deactivate a resource pool for P-UEs within the region based on the report from the V-UEs; see Lee Table 3, page 15). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Chae's invention to allow V2X communication and other communication to efficiently coexist on the same predefined (/signaled) channel (see Lee par. 0011).
For claims 9 and 19, Chae discloses The method of claim 5, further comprising: 
receiving an indication of the positioning information from the cellular UE via a Uu communications link between the base station and the cellular UE (Uu based V2V (or V2X): The Uu based V2V may refer to V2V communication using a cellular network. AUE may transmit a message thereof toward an eNB and the eNB may re-transmit in DL the received message to surrounding messages. The Uu based V2X may be represented in FIG. 7A; see Chae par. 0078), wherein the positioning information of the cellular UE is based at least in part on the indication of the positioning information (When a V2V message is transmitted and received through an eNB or a roadside unit (RSU), the eNB or the RSU may not accurately recognize a position of a transmission UE. In this case, during relaying a received packet, the eNB or the RSU may not recognize a target receiver to which the received packet is transmitted. In this case, the eNB or the RSU may share the received information through a backhaul network and, then, may require an operation of transmitting the information to overlap in an area expected to have a transmitter. In this case, a plurality of eNBs or RSUs needs to transmit common information and, thus, load of DL transmission or sidelink transmission may be seriously increased. However, when an eNB or an RSU accurately recognizes a position of a transmission UE, the eNB or the RSU may broadcast a signal only to a region within V2X coverage of a corresponding UE, thereby reducing load in DL or sidelink; see Chae par. 0080).
For claims 10 and 20, Chae discloses The method of claim 5, further comprising: 
receiving positioning information of a vehicle UE from the sidelink wireless device co-located with the base station (The F-node is a node at a fixed position, for transmitting a vehicle to vehicle (V2V) or vehicle to everything (V2X) message. For example, an example of the F-node may be a roadside unit (RSU) installed at an eNB or a roadside; see Chae par. 0077-0079).
For claim 15, Chae discloses A method for wireless communications at a base station, comprising: 
receiving positioning information of a vehicle user equipment (UE) from a sidelink wireless device co-located with the base station and in communication with the vehicle UE (a method of effectively using a resource in UE-to-UE communication, in particular, in UE-to-UE communication using a network in vehicle-to-vehicle communication (in particular, communication in which an eNB or a road-side unit (RSU) relays a signal of a UE; see Chae par. 0075 and Fig. 7a-7c); 
receiving positioning information of a cellular UE ( a D2D UE may measure geographical information of the D2D UE to transmit geographical information and may transmit a message including geographical information of the D2D UE, measured through a specific resource region determined depending on a position of the D2D UE; see Chae par. 0081 and Fig. 7a-7c); and 
Chae does not explicitly discloses determining that the cellular UE and the vehicle UE are co-located based at least in part on the positioning information of the vehicle UE and the positioning information of the cellular UE. Lee discloses determining that the cellular UE and the vehicle UE are co-located based at least in part on the positioning information of the vehicle UE and the positioning information of the cellular UE (3 .4. Inter-RAT coexistence in V2P case In the case of V2P, the scenario of P-UE transmission and V-UE reception is prioritized during the SI phase. However, if a coexistence mechanism is used for the V2P case, limited P-UE reception capability is required to be considered for coexistence between RATs based on detection. One possibility is to operate each P-UE to detect another RAT before transmission, but this will require more battery consumption and Rx functionality of a PC5 carrier. The P-UE may have a limitation in that it may not detect the presence of another RAT in a subframe in which monitoring is not performed although a partial sensing operation is performed. The support of eNB may be considered to solve this problem. Each V-UE may report detection of another RAT to an eNB along with its location information. The eNB may forward the information to the P-UE, and the P-UE may determine transmission of the P-UE by obtaining location information portion of the related V-UE from the forwarded information. Optionally, the eNB may activate/deactivate a resource pool for P-UEs within the region based on the report from the V-UEs; see Lee Table 3, page 15). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Chae's invention to allow V2X communication and other communication to efficiently coexist on the same predefined (/signaled) channel (see Lee par. 0011). 
For claim 26, Chae discloses A method for wireless communications at a sidelink wireless device, comprising: 
receiving positioning information of a vehicle UE in communication with the sidelink wireless device over a sidelink communications link (a method of effectively using a resource in UE-to-UE communication, in particular, in UE-to-UE communication using a network in vehicle-to-vehicle communication (in particular, communication in which an eNB or a road-side unit (RSU) relays a signal of a UE; see Chae par. 0075 and Fig. 7a-7c); and 
Chae does not explicitly disclose transmitting, to a base station co-located with the sidelink wireless device, an indication of the positioning information of the vehicle UE. Lee discloses transmitting, to a base station co-located with the sidelink wireless device, an indication of the positioning information of the vehicle UE (the (serving) base station (/RSU) (and/or (other) V2X UE(s)) that receives the information regarding whether 'other communication has been detected from the specific V2X UE(s) may provide the corresponding information to adjacent (other) V2X UE(s) (e.g., 'P-UE(s)') (and/or base station (/RSU)) (which is within coverage or which has connection) through a predefined channel (/signal). Here, for example, such information may be transmitted together with additional information such as predefined (/reported) 'location (/identifier) information of the specific V2X UE(s)' (and/or resource pool (/carrier/channel/band) (index) information in which 'other communication' is detected (in case where '(location-based resource pool (TDM (/FDM)) fragmenting operation is configured (/signaled), and/or '(energy) measurement information'), and the like; see Lee par. 0144-0145). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Chae's invention to allow V2X communication and other communication to efficiently coexist on the same predefined (/signaled) channel (see Lee par. 0011).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chae and Lee, and further in view of Li et al. (WO 2017/134578, hereinafter “Li”).
For claim 4, the combination of Chae and Lee does not explicitly disclose The method of claim 1, further comprising: transmitting application layer information of the vehicle UE to the base station, the application layer information comprising one or more of location information of the vehicle UE, speed information of the vehicle UE, trajectory information of the vehicle UE, or a combination thereof. Li discloses The method of claim 1, further comprising: transmitting application layer information of the vehicle UE to the base station, the application layer information comprising one or more of location information of the vehicle UE, speed information of the vehicle UE, trajectory information of the vehicle UE, or a combination thereof (A roadside unit ("RSU") is as an entity (a communication or network element 15 or node) that supports V2I service that can transmit to, and receive from a wireless device such as a user equipment ("UE") using a V2T application. The UE supporting V2I applications sends application layer information to the RSU, and the RSU sends application layer information to a group of UEs or to a UE supporting V2I applications without necessarily propagating such information to the core network. For this reason, a RSU is tailored to disseminate local information in a relatively small area, for instance, traffic intersections, parking areas, etc.; see Li page 5 lines 14-21). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Chae's invention to reduce latency at a communication element such as a roadside unit (see Li page 1 lines 11-12).
Claim(s) 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Lee, and further in view of Kim et al. (US 2022/0256357, hereinafter “Kim”).
For claims 6 and 16, the combination of Chae and Lee does not explicitly disclose The method of claim 5, further comprising: receiving a feedback message from the cellular UE, wherein the feedback message corresponds to a downlink beam direction to be used for a downlink transmission to the cellular UE, wherein the positioning information is based at least in part on the feedback message. Kim discloses The method of claim 5, further comprising: receiving a feedback message from the cellular UE, wherein the feedback message corresponds to a downlink beam direction to be used for a downlink transmission to the cellular UE, wherein the positioning information is based at least in part on the feedback message (the Rx UE may acquire a start angle and an offset angle from the angle information or obtain information on the start angle and the end angle. In addition, the Rx UE may acquire information on a first reference direction, which is a reference direction for specifying a prescribed angle range based on the start angle and the end angle, from the sidelink signal or receive the information over a higher layer signal in advance with respect to transmission of a feedback signal. Or, the reference direction may be preset based on a zone ID, a coverage or a group ID. The Rx UE may specify the angle range by specifying a location of the start angle and a location of the end angle. Alternatively, the Rx UE may specify the angle range by specifying the start position with reference to the reference direction and applying the offset angle in a clockwise or counterclockwise direction (preconfigured for a direction or included in the sidelink signal). Or, the first reference direction may include a specific direction indicated by the sidelink signal among a plurality of preconfigured reference directions; see Kim par. 0190, 0166, 0182, 0215). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Chae's invention to efficiently managing a feedback resource, minimizing signaling load, and minimizing power consumption of a UE (see Kim par. 0015).
For claims 7 and 17, the combination of Chae and Lee does not explicitly disclose The method of claim 5, further comprising: receiving a sounding reference signal from the cellular UE, wherein the positioning information is based at least in part on the sounding reference signal. Kim discloses The method of claim 5, further comprising: receiving a sounding reference signal from the cellular UE, wherein the positioning information is based at least in part on the sounding reference signal (the Tx UE may transmit a sidelink signal including angle information and RSRP threshold information. In this case, over the angle information and the RSRP threshold information included in the sidelink signal, the Tx UE may specify a target Rx UE to transmit the feedback signal. For example, the Rx UE may measure an RSRP for a reference signal related to the sidelink signal and then compare the measured RSRP with the RSRP threshold. If the measured RSRP is equal to or greater than or exceeds the RSRP threshold and the Rx UE is located within the angle range specified by the above-described method, the Rx UE may determine to transmit the feedback signal for the sidelink signal; see Kim par. 0121). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Chae's invention to efficiently managing a feedback resource, minimizing signaling load, and minimizing power consumption of a UE (see Kim par. 0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAE S LEE/Examiner, Art Unit 2415